                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                       SOUTHERN DIVISION at LONDON

BRIAN POSLEY,                        )
                                     )
       Petitioner,                   )      Civil No. 6: 19-234-JMH
                                     )
V.                                   )
                                     )
JA BARNHART,                         )          MEMORANDUM OPINION
                                     )               AND ORDER
       Respondent.                   )

                       ****   ****       ****   ****

      Petitioner Brian Posley is a federal inmate currently housed

at   the   Federal   Correctional   Institution    (“FCI”)   –   Manchester

located in Manchester, Kentucky.          Proceeding without a lawyer,

Posley has filed a petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2241 seeking relief from his sentence.            [R. 1].

      Petitions filed under § 2241 are subject to initial screening

by the Court required by 28 U.S.C. § 2243.         Alexander v. Northern

Bureau of Prisons, 419 F. App’x 544, 545 (6th Cir. 2011).                  A

petition will be denied “if it plainly appears from the petition

and any attached exhibits that the petitioner is not entitled to

relief.”    Rule 4 of the Rules Governing § 2254 Cases in the United

States District Courts (applicable to § 2241 petitions pursuant to

Rule 1(b)).    See also Alexander, 419 F. App’x at 545 (applying the

pleading standard set forth in Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009), to habeas corpus petitions).
                                     1
                                        I.

        On April 26, 2016, Posley was charged in an indictment issued

by a grand jury in the United States District Court for the Eastern

District of Tennessee with one count of being a convicted felon

who knowingly possessed ammunition in violation of 18 U.S.C. §§

922(g)(1) (Count One).           United States v. Brian L. Posley, Jr.,

Case    No.   1:16-cr-044-TRM-SKL-1          (E.   D.    Tenn.    2016)    at   R.   1.

Pursuant to a plea agreement with the United States, on September

7, 2016, Posley pled guilty to Count One of the Indictment.                          Id.

at R. 18, 21.         On December 16, 2016, Posley was sentenced to a

term of imprisonment of 70 months.             Id. at R. 29, 32.

        Posley appealed his sentenced to the United States Court of

Appeals for the Sixth Circuit, challenging the District Court’s

application of a four-level enhancement to his base offense level

under    U.S.S.G.     §    2K2.1(b)(6)(B)      for      possessing   the     relevant

ammunition      “in       connection    with       another       felony    offense.”

Specifically, Posley argued that the facts that drugs were found

on his person and in his home were insufficient to establish that

he   possessed      ammunition    “in   connection         with    another      felony

offense” for purposes of the four-level enhancement.

        However, the Sixth Circuit rejected this argument, finding

that “[t]he district court did not clearly err when it determined

that Posley possessed the drugs in his house and on his person for
                                         2
resale    –    a   felony   drug-trafficking   offense    –    and   correctly

determined that the mere presence of ammunition in close proximity

to the drugs facilitated, or had the potential to facilitate, that

offense.”      United States v. Posley, 706 F. App'x 313, 315 (6th

Cir. 2017), cert. denied, 138 S. Ct. 714, 199 L. Ed. 2d 583 (2018).

Among several other factors (including the presence of three

different types of drugs, the amount of marijuana that was found,

and the presence of $700.00 cash in Posley’s front pocket), the

Sixth Circuit noted that “it was at least probative that, at the

time of his sentencing, Posley had been charged in state court for

possessing the very drugs at issue for resale.”               Id. at 315-316.

Thus,    the   Court   concluded    that   “[c]onsidering      all   of   these

incriminating facts, it was not clear error for the district court

to find that Posley held the drugs for resale, which constitutes

a felony offense in Tennessee, see Tenn. Code Ann. § 39-17-

417(a)(4), (g)(1)(2010).”          Id. at 316.   Accordingly, the Sixth

Circuit affirmed Posley's sentence.         Id. at 314.

        Posley has now filed a petition for writ of habeas corpus in

this Court pursuant to 28 U.S.C. § 2241.          [R. 1].      In his § 2241

petition, Posley again challenges the District Court’s application

of the four-level enhancement to his base offense level under

U.S.S.G. § 2K2.1(b)(6)(B) for possessing the relevant ammunition

“in connection with another felony offense.”         However, Posley now
                                      3
argues that, although he may have been charged in state court for

possessing the drugs found at the time of his arrest, he was not

convicted of these charges, nor was he charged with violating 18

U.S.C. § 841(b)(1)(c).   [R. 1-1 at p. 2].     Without any citation to

legal authority, Posley argues that, because he was not charged

with a felony in federal court, nor was he convicted of any felony

offense in state court, the four-level enhancement to his base

offense level under U.S.S.G. § 2K2.1(b)(6)(B) was inappropriate.

[Id.]. However, the Court must deny relief, both because Posley’s

claims are not cognizable in a habeas corpus petition filed

pursuant to § 2241 and because they are without merit.

                                II.

     A federal prisoner generally may not use a § 2241 petition to

challenge the enhancement of his sentence.       See United States v.

Peterman, 249 F.3d 458, 461 (6th Cir. 2001).       Rather, a prisoner

who wishes to challenge the legality of his conviction or sentence

must file a motion under § 2255.       Id. (explaining the distinction

between a § 2255 motion and a § 2241 petition).      A § 2241 petition

may not be used for this purpose because it does not function as

an additional or alternative remedy to the one available under

§ 2255.   Hernandez v. Lamanna, 16 F. App’x 317, 320 (6th Cir.

2001).



                                   4
     The   “savings   clause”   of   28   U.S.C.   § 2255(e)   creates   an

extraordinarily narrow exception to this prohibition if the remedy

afforded by § 2255 is “inadequate or ineffective” to test the

legality of the prisoner’s detention. Truss v. Davis, 115 F. App’x

772, 773-74 (6th Cir. 2004).             A motion under § 2255 is not

“inadequate or ineffective” simply because the prisoner’s time to

file a § 2255 motion has passed; he did not file a § 2255 motion;

or he did file such a motion and was denied relief.            Copeland v.

Hemingway, 36 F. App’x 793, 795 (6th Cir. 2002); Taylor v. Gilkey,

314 F.3d 832, 835 (7th Cir. 2002) (holding that § 2241 is available

“only when a structural problem in § 2255 forecloses even one round

of effective collateral review...”).         Rather, to properly invoke

the savings clause, the petitioner must be asserting a claim that

he is “actually innocent” of the underlying offense by showing

that, after the petitioner’s conviction became final, the United

States Supreme Court issued a retroactively applicable decision

re-interpreting the substantive terms of the criminal statute

under which he was convicted in a manner that establishes that his

conduct did not violate the statute, Wooten v. Cauley, 677 F.3d

303, 307-08 (6th Cir. 2012), or establishing that - as a matter of

statutory interpretation - a prior conviction used to enhance his

or her federal sentence no longer qualifies as a valid predicate

offense.   Hill v. Masters, 836 F.3d 591, 599-600 (6th Cir. 2016).
                                     5
      The decidedly narrow scope of relief under § 2241 applies

with particular force to challenges not to convictions, but to the

sentence imposed.            Peterman, 249 F.3d at 462; Hayes v. Holland,

473 F. App’x 501, 502 (6th Cir. 2012) (“The savings clause of

section 2255(e) does not apply to sentencing claims.”).                         To be

sure, there is a very limited exception under which federal

prisoners have been permitted to challenge their sentences in a §

2241 petition.          However, the United States Court of Appeals for

the Sixth Circuit has explained that a prisoner may only proceed

in   this   manner      if    he   can    show:     “(1)   a   case    of    statutory

interpretation, (2) that is retroactive and could not have been

invoked in the initial § 2255 motion, and (3) that the misapplied

sentence presents an error sufficiently grave to be deemed a

miscarriage of justice or a fundamental defect.”                      Hill, 836 F.3d

at 595.     More recently, in Wright v. Spaulding, 939 F.3d 695 (6th

Cir. 2019), the Sixth Circuit clarified Hill and held that “a

federal prisoner cannot bring a claim of actual innocence in a §

2241 petition through the saving clause without showing that he

had no prior reasonable opportunity to bring his argument for

relief.”        Id. at 705.

      Here, Posley cites to no retroactive Supreme Court case of

statutory interpretation that could not have been invoked in an

initial     §    2255   motion.     Nor   has     Posley   “shown     that   anything
                                            6
prevented or foreclosed him from making his argument at his

sentencing, on direct appeal…, or in an initial § 2255 motion.”

Id. at 706.    Indeed, the ground for relief presented in his § 2241

petition is simply an additional argument supporting his claim

that was presented and rejected on appeal – that the four-level

enhancement     to     his    base     offense          level    under          U.S.S.G.    §

2K2.1(b)(6)(B) was inappropriate.                In addition, to the extent that

he continues to argue that the application of the sentencing

enhancement    violates       the     Due   Process       clause          and   the   Eighth

Amendment, these are constitutional claims that could and must

have been asserted before the trial court, upon direct appeal, or

in a motion pursuant to 28 U.S.C. § 2255.                        Thus, these claims

clearly fall outside the purview of § 2241.

     Because    Posley       cannot    show       “he    had    no    prior      reasonable

opportunity to bring his argument for relief,” Wright, 939 F.3d at

705, he cannot now use the saving clause to get another bite at

the apple.    Wright, 939 F.3d at 706.                For this reason, his petition

must be denied.

     Moreover, Posley’s petition fails because his argument is

without merit.        Sentencing Guideline 2K2.1(b)(6)(B) provides for

a four-level increase to a defendant’s base offense level if the

defendant     “used    or    possessed          any    firearm       or    ammunition      in

connection     with     another       felony          offense;       or     possessed      or
                                            7
transferred any firearm or ammunition with knowledge, intent, or

reason to believe that it would be used or possessed in connection

with another felony offense”          U.S.S.G. § 2K2.1(b)(6)(B).         However,

Application     note    14(C)        specifies    that    “‘[a]nother      felony

offense’”,    for    purposes    of     subsection      (b)(6)(B),     means   any

federal, state, or local offense, other than the explosive or

firearms     possession    or    trafficking       offense,     punishable      by

imprisonment for a term exceeding one year, regardless of whether

a criminal charge was brought, or a conviction obtained.” Id.

comment (n. 14(C)) (emphasis added).               Thus, application of the

enhancement provided by § 2K2.1(b)(6)(B) does not require the

conviction of “another felony offense.”                  See United States v.

Sandidge, 784 F.3d 1055, 1062 (7th Cir. 2015) (the enhancement

provided by U.S.S.G. § 2K2.1(b)(6)(B) “may be applied regardless

of whether a charge was brought or a conviction obtained for the

other felony offense”).

     For all of these reasons, Posley does not fall within the

limited exception recognized by Hill and Wright, thus he may not

challenge    his    sentence    in    this   §   2241    proceeding.      In   the

alternative, Posley’s claim for relief is without merit.                   Thus,

Posley’s petition fails to establish any basis for habeas relief

and will be denied.

     Accordingly, it is hereby ORDERED as follows:
                                         8
1.   Posley’s petition for a writ of habeas corpus [R. 1] is

     DENIED.

2.   The Court will enter a judgment contemporaneously with

     this order.

3.   This matter is DISMISSED and STRICKEN from the docket.

This 27th day of November, 2019.




                           9
